Citation Nr: 1130909	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  96-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial rating for herniated lumbar disc, L5-S1, evaluated as 10 percent disabling prior to November 10, 1999, and as 40 percent disabling therefrom, with assignment of a separate 20 percent evaluation for associated neurologic symptomatology (characterized as loss of plantar and dorsiflexion strength of the left foot sand left ankle) effective September 9, 2009.

2.  Entitlement to a higher initial rating for herniated nucleus pulposus, C7-8, evaluated as 10 percent disabling prior to April 21, 2004, as 20 percent disabling from April 21, 2004, to March 8, 2011, and as 30 percent disabling therefrom.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 1994 and October 1995 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 1994 rating action awarded service connection for a low back disability and assigned a 10 percent rating.  The October 1995 rating decision granted service connection for a neck disability and assigned a 10 percent rating.

Based on the receipt of additional evidence, in August 2003 the RO increased the evaluation assigned to the low back disability from 10 percent to 40 percent, effective November 10, 1999.  

This case has been before the Board in August 2005, November 2006, June 2008, and August 2010 and was remanded on each occasion for additional development of the record.

In February 2010, a Decision Review Officer assigned a 20 percent rating for herniated nucleus pulposus, C7-8, effective April 21, 2004.  In a March 2011 rating decision, the RO assigned a 30 percent rating for herniated nucleus pulposus, C7-8, effective March 8, 2011.

With respect to the staged increases awarded during the pendency of the appeal, the Board calls attention to AB v Brown, 6 Vet. App. 35 (1993), in which the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the Board has characterized the issues as set forth above.


FINDINGS OF FACT

1.  From the December 31, 1992, date of service connection to September 21, 1994, the Veteran's herniated lumbar disc, L5-S1, had been manifested by muscle spasms but not by loss of lateral motion in either direction or moderate limitation of motion of the lumbar spine.

2.  From September 21, 1994, to May 13, 2000, the Veteran's herniated lumbar disc, L5-S1, has been manifested by no worse than moderate limitation of motion of the lumbar spine, with no evidence of pronounced intervertebral disc syndrome, and with no ankylosis.

3.  From May 13, 2000, the Veteran's herniated lumbar disc, L5-S1, has been manifested by pronounced IVDS with persistent symptoms compatible with sciatic neuropathy, characteristic pain, and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief; effective September 9, 2009, such symptoms are contemplated by a separate 20 percent rating assigned by the RO under Diagnostic Code 8520.

4.  From the January 1, 1994, date of service connection to February 24, 1994, and from November 24, 1995, until March 1, 1996, the Veteran's herniated nucleus pulposus, C7-8, had been manifested by less than moderate limitation of motion of the cervical spine.

5.  From March 1, 1996, to March 8, 2011, the Veteran's herniated nucleus pulposus, C7-8, had been manifested by no worse than moderate limitation of motion of the cervical spine, with forward flexion greater than 30 degrees, combined range of motion greater than 170 degrees, and no showing of ankylosis or muscle spasm/guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

6.  From March 8, 2011, the Veteran's herniated nucleus pulposus, C7-8, has not been manifested by unfavorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for herniated lumbar disc, L5-S1, prior to September 21, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003).

2.  From March 1, 1996, the criteria for a 40 percent rating, but no higher, for herniated lumbar disc, L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003).

3.  The criteria for an initial 60 percent rating, but no higher, for herniated lumbar disc, L5-S1, from May 13, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002).

4.  The criteria for an initial rating in excess of 10 percent for herniated nucleus pulposus, C7-8, prior to February 24, 1994, and from November 24, 1995, to March 1, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71; 38 C.F.R. 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003).

5.  The criteria for an initial 20 percent rating, but no higher, for herniated nucleus pulposus, C7-8, from February 24, 1994, and from March 1, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71 (2010); 38 C.F.R. 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003).

6.  The criteria for an initial rating in excess of 30 percent for herniated nucleus pulposus, C7-8, from March 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010); 38 C.F.R. § 4.71a, Diagnostic Code 5287 (as in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

In the August 2010 remand, the Board requested that the RO attempt to obtain copies of all treatment records from the Guthrie Clinic since 1999.  To this end, in a January 2011 letter, the RO asked the Veteran to furnish the names, addresses, and dates of treatment of all medical providers, and specifically referenced the Guthrie Clinic.  Later that month, the Veteran submitted a VCAA notice response indicating that he has no other information or evidence to give VA in support of his claims.  He did not provide a completed authorization form for the Guthrie Clinic.  Thus, VA does not have authorization to obtain such records on his behalf.  In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the above, VA has substantially complied with the August 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In cases involving the assignment of an initial rating following the award of service connection, such as this matter, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective September 23, 2002, the criteria for rating intervertebral disc syndrome (IVDS) were revised, and, effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, effective since September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

10 percent- forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

20 percent- forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent- forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  

40 percent- unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent- unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- unfavorable ankylosis of the entire spine.

Forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees are considered normal ranges of motion of the thoracolumbar spine.  Plate V, 38 C.F.R. § 4.71 (2010).  

Forward flexion, extension, and left and right lateral flexion to 45 degrees, each, and left and right lateral rotation to 80 degrees, are considered normal ranges of motion of the cervical spine.  Plate V, 38 C.F.R. § 4.71. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Herniated Lumbar Disc, L5-S1

The Veteran's herniated lumbar disc, L5-S1, is rated as 10 percent under Diagnostic Code 5295 prior to November 10, 1999; and 40 percent under Diagnostic Code 5293 from November 10, 1999.  

After a careful review of the record, the Board finds that an initial 20 percent rating is warranted for the Veteran's herniated lumbar disc, L5-S1, from March 1, 1996, to November 9, 1999.

Under Diagnostic Code 5295, as in effect prior to September 26, 2003, lumbosacral strain is rated 10 percent disabling when there is characteristic pain on motion and 20 percent disabling when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

A March 1993 VA examination report reflects complaints of back pain in the area of a lumbar puncture performed during surgery on the left knee.  Objectively, there was point tenderness in the area of L2 but neurological examination was normal, with good motor strength in the lower extremities.

January 1994 x-rays of the lumbar spine were unremarkable.

A January 1994 VA orthopedic consultation report reflects complaints of back pain with some episodes of numbness into the left leg and back discomfort with leg length inequality.  Objectively, there was limitation of motion of the back in all planes, but there were no neurologic changes or motor weakness.  

A February 1994 private treatment note reflects complaints of low back pain with no radiation into the lower extremities.  The Veteran stated that activity and fatigue have no effect upon the pain.  Objectively, range of motion of the lumbar spine was within normal limits.  

September 1994 x-rays revealed diffuse vertebral end plate irregularity and defects with small Schmorl's node formation.  Scheuermann's disease was suspected rather than degenerative disc disease.

A September 1994 VA orthopedic consult report reflects listing of the spine to the right, marked limitation of motion, and straight leg raising to 30 degrees, but contained no neurologic findings.  Per the report, recent x-rays showed some narrowing of the L5 disc space.  

A November 1994 VA back clinic consult report reflects evidence of mechanical back problems and a lift was provided for the right leg.

A January 1995 private treatment note reflects complaints of intermittent low back pain with radicular symptoms into the left buttocks and occasional tingling in the toes of the left foot.  Objectively, range of motion consisted of 62 degrees of flexion and 21 degrees of extension.  There were spasms throughout the left paraspinal and buttocks musculature, but muscle strength in the lower extremities was within normal limits, sensation was intact, and neurologic testing was negative.

A November 1995 VA examination for diseases and injuries of the brain reflects muscle spasms and tenderness in the low back.  There was positive straight leg raising on the left, weakness in the left lower extremity, symmetrical reflexes bilaterally, and normal coordination and gait.  The examiner found no evidence of lumbosacral radiculopathy.

A February 1996 MRI revealed no disc herniation or significant spinal stenosis, but there were multiple Schmorl's node formations at the vertebral bodies.

A March 1996 VA examination report reflects range of motion of the lumbar spine consisting of 30 degrees of flexion, limited by extreme pain.  The Veteran had 10 degrees of extension, 40 degrees of left lateral flexion, 30 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 40 degrees of right lateral rotation.  There were no major radicular symptoms.  Muscle strength was 4-/5 in the left lower extremity and 5/5 in the right.  Girth measurements of the mid thigh were 1 cm smaller on the left.  Sensation was intact.

November 8, 1999, x-rays of the lumbar spine were normal.  CT scan performed the same day showed a herniated disc at L5 to the left side.

Given the above, the Board finds support for a 40 percent evaluation based on limitation of motion beginning September 21, 1994.  Indeed, a VA record of treatment on that date indicated "marked" limitation of motion.  Moreover, a subsequent January 1995 record showed continued limitation of flexion and extension, as noted above, and upon VA examination in March 1996, the Veteran had only 30 degrees of flexion, which was limited by extreme pain.  Thus, in light of the objective findings of record, including a showing of pain with movement, and considering the Veteran's credible complaints of low back discomfort, the disability picture most nearly approximates a 40 percent rating for severe limitation of lumbar motion under Diagnostic Code 5290, from September 21, 1994.  

Prior to September 21, 1994, the evidence fails to reflect symptomatology commensurate with any evaluation in excess of 10 percent for the low back disability in question.  Indeed, prior to that time, the Veteran's low back disability had not been manifested by muscle spasms or by loss of lateral spine motion in either direction.  Thus, a higher 20 percent rating is not warranted under Diagnostic Code 5295.  Likewise, with reportedly normal to slightly reduced limitation of motion of the lumbar spine, a higher rating is not warranted under Diagnostic Code 5292.  Moreover, in the absence of a showing of neurologic manifestations, there is no basis for a higher evaluation under the pre-amended Diagnostic Code 5293, for IVDS.  There are no other relevant code sections, as then in effect, for consideration.

In sum, although a higher initial rating is not warranted for the Veteran's low back disability prior to September 21, 1994, a 40 percent rating is warranted as of that date.  The Board notes that Diagnostic Codes 5290 and 5295 provide a maximum benefit of 40 percent, precluding an award in excess of 40 percent.  Again, there is no showing of IVDS episodes, precluding a higher evaluation under Diagnostic Code 5293.  There are no other relevant code sections, as then in effect, for consideration.

Again, from September 21, 1994, a 40 percent disability rating is warranted for the Veteran's low back disability.  The Board further finds that, beginning May 13, 2000, a 60 percent evaluation is warranted based on the criteria for IVDS, as discussed further below.

Under Diagnostic Code 5293, as in effect prior to September 23, 2002, a 40 percent rating was assigned for severe IVDS manifested by recurring attacks, with intermittent relief; and a 60 percent rating was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy, characteristic pain, and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5293, as in effect from September 23, 2002, to September 25, 2003, IVDS can be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining, under 38 C.F.R. § 4.25, separate evaluations of chronic orthopedic and neurologic manifestations associated with IVDS, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under the criteria for incapacitating episodes, a 40 percent rating is assigned when incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a maximum 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Chronic orthopedic and neurologic manifestations are defined as orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  Orthopedic and neurologic disabilities are to be evaluated using criteria for the most appropriate diagnostic code or codes.  If IVDS is present in more than one spinal segment, provided that the effects seen in each spinal segment are clearly distinct, each segment should be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  

Under the current rating criteria for diseases and injuries of the spine, associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

Again, after careful review of the record, the Board finds that an initial 60 percent rating is warranted for the Veteran's herniated lumbar disc, L5-S1, from May 13, 2000, based on the evidence detailed below.

A November 10, 1999, VA treatment note reflects complaints of back and leg pain.

A December 1999 private treatment note reflects a slight list to the right, along with marked muscle spasm.  There were no neurologic manifestations.

A January 2000 private treatment note reflects complaints of low back pain with some radiation into the legs, primarily on the left.  Examination revealed positive straight leg raise on the left and diminished sensation in the medial aspect of the left foot and thigh but no tenderness of the lumbar spine, and no muscle spasms.  There was normal strength in the lower extremities and deep tendon reflexes were normal.

Private medical records from December 1999 to January 2002 reflect treatment for the low back, including steroid injections and ablation of the median branch nerves at L5 and S1.

A May 2000 VA examination report reflects complaints of low back pain with numbness and tingling down the left leg, but without bowel or bladder incontinence.  Objectively, there was diffuse giveaway weakness in the lower extremities.  Muscle tone was unremarkable and deep tendon reflexes were normal except at the left ankle, where it was absent.  Sensation was decreased mainly in the left lower extremity, with no vibratory sense over the toes.  There was some degree of paraspinal spasm.  The diagnosis was of radiculopathy of the left lower extremity.  

A June 2000 VA examination report reflects complaints of low back pain radiating into the left leg.  Objectively, the Veteran had 10 degrees of flexion, 10 degrees of extension, 20 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 10 degrees of lateral rotation bilaterally.  There was hyperalgesia of the left lower extremity but no evidence of any motor deficit.  The examiner noted that the findings could be significantly altered during a flare-up, at which time the painful symptoms will lead to early fatigue, weakened movements, and ultimately a loss of coordination.

An October 2000 EMG revealed no evidence of lumbar root plexus or peripheral nerve dysfunction.

A May 2001 private treatment note reflects 80 degrees of flexion and 20 degrees of lateral flexion bilaterally.  Motor strength was normal except for dorsiflexion of the left foot which was 2/5.  Sensation was diminished in the left lower extremity.

A November 2001 private treatment note reflects complaints of low back pain radiating into the left leg.  Objectively, range of motion was to 25 degrees for flexion and the Veteran had 10 degrees of extension.  Ankle reflex was absent on the left and trace on the right.  Motor strength was 5/5 in the right lower extremity and at least 4/5 in the left, except for the foot extensor which was 3+ to 4-.  Vibratory sense was decreased on the left.  There was left leg pain with straight leg raising at 45 degrees.  The examiner referenced an October 2000 EMG showing no neurological deficit in the left leg.  Despite the EMG, the examiner provided a diagnosis of left leg diffuse L4 through L5 sensory motor radiculopathy.  

Given the above, from the May 13, 2000, VA examination, the Veteran's herniated lumbar disc, L5-S1, has been reflective of neurologic symptoms in the left lower extremity.  The May 2000 VA examiner noted an absent left ankle jerk, decreased sensation in the left lower extremity, and some degree of paraspinal spasm, and provided a diagnosis of radiculopathy of the left lower extremity.  Despite the negative EMG, the November 2001 private examiner noted the absent left ankle jerk, decreased motor strength in the left foot, and decreased sensation in the left lower extremity, and provided a diagnosis of radiculopathy of the left leg.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that, from May 13, 2000, the Veteran's herniated lumbar disc, L5-S1, has been manifested by pronounced IVDS with persistent symptoms compatible with sciatic neuropathy, characteristic pain, and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Thus, a 60 percent rating is warranted from May 13, 2000, under Diagnostic Code 5293 in effect prior to September 23, 2002.

The 60 percent rating is not warranted at any earlier date as the December 1999 treatment note reflects no neurologic manifestations and the January 2000 treatment note reflects no muscle spasms, normal strength in the lower extremities, and normal deep tendon reflexes.  As such, the record fails to show that the disability was reflective of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy, demonstrable muscle spasm, or absent ankle jerk.

The remaining question is whether a higher rating is warranted under the current rating criteria, the only criteria that allow for a rating in excess of 60 percent.

After a careful review, the Board observes that, even with consideration of the DeLuca principles, the objective evidence of record fails to show that the Veteran's disability has been reflective of unfavorable ankylosis of the entire spine.  Thus, an initial rating in excess of 60 percent from May 13, 2000, is not warranted.

Lastly, the Board notes that a 20 percent evaluation under Diagnostic Code 8520 is in effect, from September 9, 2009, for loss of plantar and dorsiflexion strength in the left foot and ankle associated with the herniated lumbar disc.  Such evaluation contemplates his neurologic symptoms.

The Board observes that IVDS can be evaluated by combining separate evaluations of chronic orthopedic and neurologic manifestations, if such results in a higher rating than would be obtained from a single evaluation.  

In this regard, the Veteran is entitled to a maximum 40 percent rating for severe limitation of motion of the lumbar spine under former Diagnostic Code 5292.  Thus, under 38 C.F.R. § 4.25, to warrant a combined rating in excess of 60 percent, his neurologic manifestations would have to be rated as at least 50 percent disabling.  His loss of plantar and dorsiflexion strength of the left foot and ankle has been rated as 20 percent under Diagnostic Code 8520, 38 C.F.R. § 4.124a (2010).  To warrant a 60 percent rating (there is no 50 percent rating) under this code to entitle the Veteran to a combined 70 percent rating, he must have severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The Board observes that the record simply fails to show this.  Indeed, November 2009 and March 2011 VA examination reports reflect normal muscle tone and no muscle atrophy.  

Accordingly, a rating in excess of 60 percent is not warranted for the Veteran's herniated lumbar disc, L5-S1, by combining separate evaluations of chronic orthopedic and neurologic manifestations.  Rather, both methods result in a combined 60 percent evaluation for the lumbar spine.  Thus, as a separate 20 percent rating is already in effect for the neurologic manifestations of a lumbar spine disability as of September 9, 2009, the 60 percent evaluation assigned above under Diagnostic Code 5243 should terminate as of that date, to be replaced by a 40 percent evaluation reflecting the orthopedic component of the disability (limitation of motion).  Indeed, as the neurologic manifestations have already been considered in the separate rating assignment under Diagnostic Code 8520 effective September 9, 2009, continuation of the 60 percent evaluation based on IVDS 
from that point forward would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Thus, effective September 9, 2009, a 40 percent rating, and no higher, is warranted for the orthopedic manifestations of the Veteran's low back disability.   The rating assignment already in effect under Diagnostic Code 8520 accounts for the neurologic symptomatology from that point forward.  Moreover, as there is no showing of moderately severe incomplete paralysis, the next-higher 40 percent evaluation is not warranted for the separately rated neurologic symptoms.  Indeed, the objective findings as noted above reflect no worse than moderate incomplete paralysis.  Specifically, the June 2000 VA examination showed no motor deficit.  Moreover, aside from dorsiflexion, motor strength was normal in a May 2001 treatment report.  In November 2001, motor strength in the left lower extremity was 4/5.

In sum, a 40 percent evaluation is warranted for the Veteran's low back disability effective September 21, 1994.  Effective May 13, 2000, a 60 percent evaluation is warranted until September 9, 2009, when a 40 percent evaluation for the Veteran's orthopedic manifestations again takes effect.  The RO has assigned a separate 20 percent evaluation for the neurologic manifestations from September 9, 2009, and there is no basis for an evaluation in excess of that amount.

Herniated Nucleus Pulposus, C7-8

The Veteran's herniated nucleus pulposus, C7-8, is rated as 10 percent under Diagnostic Code 5010-5290 prior to April 21, 2004; 20 percent under Diagnostic Code 5243 from April 21, 2004, to March 7, 2011; and 30 percent under Diagnostic Code 5243 from March 8, 2011.  

Under Diagnostic Code 5290, as in effect prior to September 26, 2003, slight limitation of motion of the cervical spine warrants a 10 percent rating; moderate limitation of motion of the cervical spine warrants a 20 percent rating; and severe limitation of motion of the cervical spine warrants a 30 percent rating.

After a careful review of the record, the Board finds that an initial 20 percent rating is warranted for the Veteran's herniated nucleus pulposus, C7-8, from 
February 24, 1994, to November 24, 1995, and again from March 1, 1996.  The reasons and bases for this conclusion will be detailed below.

A January 6, 1994, VA treatment note reflects complaints of pain and numbness in the upper extremities following a motor vehicle accident in service.  The diagnosis was rule out cervical radiculopathy.  X-rays showed slight narrowing of disc space of C5-6 with minimal degenerative osteophytes.

A February 1994 private treatment note reflects complaints of neck and shoulder pain intermittently radiating into the arms.  The Veteran stated that activity and fatigue have no effect upon the pain.  Range of motion of the cervical spine was within normal limits except for left lateral flexion, which was 30 percent of normal.  Examination of the upper extremities revealed muscle strength within normal limits.  

A September 1994 MRI revealed mild degenerative disc disease with slight spondylitic defects bilaterally at C5-6, but no evidence of disc herniation.

A February 1995 EMG revealed no evidence of cervical radiculopathy.

A March 1995 VA joints examination report reflects complaints of neck pain related to a motor vehicle accident in service.  Objectively, there was mild tenderness over the left back paraspinal muscles.  Range of motion consisted of 30 degrees of forward flexion, 30 degrees of extension, 40 degrees of lateral flexion bilaterally, and 50 degrees of lateral rotation bilaterally.  Strength was 5/5 in all muscle groups except the left supraspinatus which showed 4/5 strength associated with pain inhibition.  Sensation was intact and deep tendon reflexes were equal and symmetrical.  MRI showed mild degenerative disc disease with slight spondylitic discs at C5 and C6 with no evidence of disc herniation.  The diagnosis was of mild neck myofascial pain without evidence of neurological pathology.

An April 1995 VA peripheral nerves examination report reflects findings of 5/5 motor strength, normal sensation, and symmetrical reflexes, and a diagnosis of mild neck myofascial pain without any evidence of neurological abnormality.

A November 1995 VA examination report reflects complaints of neck pain.  Objectively, there was full range of motion of the cervical spine with decreased sensation in the left hand, 4+ strength throughout the left hand, and normal and symmetrical reflexes in the upper extremities.  Diagnoses included possible C5-6 degenerative changes and possible myofascial pain causing some of the cervical neck pain, and impingement syndrome of the left shoulder.

A November 1995 VA examination for diseases and injuries of the brain reflects mild limitation of neck movement to the left but otherwise just tenderness in the cervical area with symmetrical reflexes bilaterally and normal coordination.  The examiner stated that there is no evidence of cervical radiculopathy.

A March 1996 VA examination report reflects range of motion of the cervical spine consisting of 20 degrees of flexion, 10 degrees of extension, and 40 degrees of lateral rotation bilaterally.  

A June 2000 VA examination report reflects complaints of neck pain.  Objectively, there was tenderness to palpation but no deformity of the cervical spine.  Range of motion consisted of 5 degrees of flexion, 45 degrees of extension, 20 degrees of lateral flexion bilaterally, 20 degrees of right lateral rotation, and 45 degrees of left lateral rotation.  There was no motor deficit of the upper extremities and deep tendon reflexes were normal.

A May 2001 private treatment note reflects 30 degrees of flexion, 30 degrees of extension, 25 degrees of lateral flexion bilaterally, 60 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  The upper extremities retained normal reflexes but had decreased strength.  Diagnoses included possible carpal tunnel syndrome and impingement syndrome of the left shoulder.

A May 2002 examination report completed for SSA reflects that range of motion consisted of 40 degrees of flexion, 40 degrees of extension, 35 degrees of lateral flexion bilaterally, and 60 degrees of lateral rotation bilaterally.  There was no muscle spasm.  Deep tendon reflexes in the upper extremities were normal.  Strength was 5/5 on the right and 4/5 on the left.  

Given the above, prior to February 24, 1994, and between November 24, 1995 and March 1, 1996, the Veteran's herniated nucleus pulposus, C7-8, had been reflective of no more than slight limitation of motion of the cervical spine.  Indeed, the November 1995 VA examination report reflects full range of motion.  Thus, the Board finds that for the periods outlined above, the Veteran's herniated nucleus pulposus, C7-8, had not been manifested by moderate limitation of motion of the cervical spine to warrant a higher rating under Diagnostic Code 5290.

However, from February 24, 1994, to November 24, 1995, and from March 1, 1996, his disability was reflective of moderate limitation of motion of the cervical spine.  A February 24, 1994, private treatment record indicates that left lateral flexion was only 30 percent of normal motion.  Moreover, VA examination in March 1995 revealed flexion limited to 30 degrees and rotation limited to 50 degrees bilaterally, warranting a 20 percent evaluation for moderate limitation of motion.  The March 1996 VA examination report similarly reflects moderately reduced flexion, severely reduced extension, and slightly reduced lateral rotation bilaterally.  The June 2000 VA examination report reflects severely reduced flexion, normal extension, moderately reduced lateral flexion bilaterally, severely reduced right lateral rotation, and moderately reduced left lateral rotation.  The May 2001 treatment note reflects slightly reduced flexion, moderately reduced extension and lateral flexion bilaterally, slightly reduced right lateral rotation, and moderately reduced left lateral rotation.  A May 2002 SSA examination showed rotation limited to 60 degrees bilateral, with 80 being normal.  Thus, such examination continues to reflect moderate limitation of motion under Diagnostic Code 5290.

An April 21, 2004, VA examination report reflects the following range of motion findings: flexion to 40 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  The examiner noted that the disability results in a moderate degree of impairment and repetitive motion testing was not conducted because of the tenderness.

A May 2007 VA examination report reflects a history of several incapacitating episodes of neck pain over the past year.  The Veteran had 20 degrees of flexion, 20 degrees of extension, 15 degrees of left lateral flexion, 30 degrees of right lateral flexion, 15 degrees of left lateral rotation, and 60 degrees of right lateral rotation.  There was spotty hypoalgesia of the left upper extremity that did not follow a dermatomal or neural pattern.  Motor strength was normal except for that of the left deltoid, which was 3/5.  Deep tendon reflexes were present and symmetrical bilaterally at +1.  Cervical spine motion was diminished due to a complaint of pain on attempted repetitive motion testing, the extent of which could not be determined due to the extreme subjectivity of the exercise.  Diagnoses included impingement syndrome of the left shoulder and degenerative IVDS of the cervical spine without evidence of radiculopathy or radicular irritation.

A January 2009 VA examination report reflects restriction of rotation, particularly to the left, and mild restriction of motion throughout the other motions of the cervical spine.  The examiner provided a diagnosis of degenerative IVDS of the cervical spine.  There was no evidence of a neuropathy of either upper extremity.

A September 2009 VA examination report reflects complaints of daily neck pain with flare-ups but no incapacitating episodes over the past year.  Range of motion was to 20 degrees of flexion, 20 degrees of extension, 20 degrees of lateral flexion bilaterally, and 40 degrees of lateral rotation bilaterally.  There was no sensory deficit of either upper extremity.  Deep tendon reflexes were present and symmetrical bilaterally at +1.  The diagnosis was of degenerative IVDS of the cervical spine without evidence of radiculopathy of either upper extremity.

A September 2010 VA treatment note reflects no impairment in sensory perception.

Thus, the above findings continue to support a 20 percent evaluation for the Veteran's cervical spine disability.  Again, such evidence does not demonstrate severe limitation of motion such as to warrant the next-higher 30 percent rating under Diagnostic Code 5290, even considering additional limitation of function due to factors such as pain and weakness.  In this regard, the Board acknowledges the Veteran's complaints of pain.  However, based on the objective findings of record, such pain has not resulted in a decrease in function commensurate with the next-higher evaluation.  Moreover, the Board recognizes that extension was limited to 10 degrees at the April 2004 VA examination.  However, the remaining objective findings at that time, and throughout the rating period in general, more nearly approximate the currently assigned 20 percent evaluation under Diagnostic Code 5290.  Similarly, with flexion greater than 15 degrees on examination and no evidence of favorable ankylosis of the entire cervical spine, a higher rating is not warranted under the current general rating formula, in effect from September 26, 2003.  

The Board notes that Diagnostic Code 5293, in effect from September 23, 2002, to September 25, 2003, and the current rating criteria for diseases and injuries of the spine, in effect from September 26, 2003, allow for separate ratings for chronic neurologic manifestations.  However, prior to April 21, 2004, the evidence fails to show that the Veteran's herniated nucleus pulposus, C7-8, manifested in chronic neurologic manifestations.  In this regard, the February 1995 EMG revealed no evidence of cervical radiculopathy and subsequent examinations did not indicate any evidence of cervical radiculopathy.  Although there was decreased strength in the left upper extremity, the record indicates that this has been attributed to possible carpal tunnel syndrome or impingement syndrome of the left shoulder.  See 38 C.F.R. § 4.14 (2010).  Furthermore, May 2007, January 2009, and September 2009 VA examiners indicated that the Veteran's disability was not reflective of cervical radiculopathy.  Thus, a separate rating for neurologic manifestations is not warranted for any portion of the rating period on appeal.

Additionally, although the May 2007 VA examiner noted a history of several incapacitating episodes of neck pain over the past year, the objective evidence of record fails to show that the Veteran's cervical spine disability required bed rest and treatment prescribed by a physician.  In this regard, private medical records that may have documented such episodes are not available due to the Veteran's failure to provide a completed authorization form, or the records themselves.  Further, the September 2009 VA examiner indicated that the Veteran has not had any incapacitating episodes during the past 12 months.  

Finally, effective March 8, 2011, a 30 percent evaluation is in effect for the Veteran's cervical spine disability.  The Board finds that an initial rating in excess of 30 percent for herniated nucleus pulposus, C7-8, from this date is not warranted.

A March 8, 2011, VA examination report reflects a history of 40 incapacitating episodes from neck pain over the last 12 months, lasting 1 to 4 days per episode.  Range of motion was to 10 degrees of flexion, 20 degrees of extension, 5 degrees of left lateral flexion, 10 degrees of right lateral flexion, and 45 degrees of lateral rotation bilaterally.  The examiner noted additional limitation after three repetitions of range of motion, mostly due to pain.  Range of motion, however, remained the same.  There was decreased sensation in the left upper extremity but motor strength was normal.  Deep tendon reflexes were present and symmetrical bilaterally at 2+.  

Given the above, from March 8, 2011, the Veteran's herniated nucleus pulposus, C7-8, is not reflective of unfavorable ankylosis of the entire cervical spine.  In this regard, the Veteran retains range of motion of the cervical spine, albeit slightly to moderately limited.  Thus, the Board finds that, from March 8, 2011, even with consideration of the DeLuca principles, the objective evidence of record fails to show that his disability picture has been reflective of unfavorable ankylosis of the entire cervical spine to warrant a higher rating under former Diagnostic Code 5287 or the current general rating formula.

Although the March 2011 VA examiner did not specifically comment as to whether the Veteran's disability was reflective of cervical radiculopathy, no other evidence during the rating period in question shows neurologic manifestations.  
Thus, a separate rating for neurologic manifestations remains unwarranted.

Finally, while the March 2011 VA examiner noted a history of incapacitating episodes due to neck pain over the last 12 months, as above, the objective evidence of record fails to show that the Veteran's cervical spine disability has required bed rest and treatment prescribed by a physician.  Here, the Board reiterates that private medical records that may have documented such incapacitating episodes are not available due to the Veteran's failure to provide such reports or authorize VA to obtain them on his behalf.  

In sum, prior to February 24, 1994, and from November 24, 1995, to March 1, 1996, there is no support for an evaluation in excess of 10 percent for the Veteran's cervical spine disability.  From February 24, 1994, until November 24, 1995, and from March 1, 1996, a 20 percent evaluation is warranted.  Finally, there is no support for a rating in excess of 30 percent for the period beginning March 8, 2011.   The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar and cervical disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for herniated lumbar disc, L5-S1, prior to September 21, 1994, is denied.

A 40 percent rating for herniated lumbar disc, L5-S1, from September 21, 1994, is granted, subject to the provisions governing the award of monetary benefits.

A 60 percent rating for herniated lumbar disc, L5-S1, from May 13, 2000, to September 9, 2009, is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 10 percent for herniated nucleus pulposus, C7-8, prior to February 24, 1994, and from November 24, 1995, until March 1, 1996, is denied.

An initial 20 percent rating for herniated nucleus pulposus, C7-8, from February 24, 1994, to November 24, 1995, and from March 1, 1996, is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 30 percent for herniated nucleus pulposus, C7-8, from March 8, 2011, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


